Citation Nr: 1235473	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-16 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for renal failure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1970.

This matter originally came to the Board of Veterans' Appeals  (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In November 2010, the Veteran presented testimony at a hearing conducted at the RO by the undersigned Veterans Law Judge.  A hearing transcript (transcript) which includes the testimony provided at that hearing has been associated with the Veteran's claims folder.

The Board remanded this claim in January and November 2011 so that certain due process considerations could be addressed, as well as so additional development of the evidence could be conducted.

As set forth in more detail below, a remand is again unfortunately necessary with respect to the issue presently before the Board on appeal.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was most recently remanded in November 2011.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board at this juncture notes that the factual background of this matter has been more than adequately set out and explained as part of its remand of January 2011.

In the January and November 2011 remands, the Board observed that the Veteran had argued several theories of entitlement to service connection for renal failure.  At his November 2010 hearing, observed the Board, the Veteran testified that his renal failure was the result of his taking Lithium prescribed by VA medical personnel.  At that time the undersigned commented that the Veteran's assertions were "on the cusp" of a 38 U.S.C.A. § 1151 claim.  See page five of transcript.  The Board later noted that the Veteran had not been provided with appropriate notification with respect to his claim of entitlement to compensation under 38 U.S.C.A. § 1151, and indicated that this matter "must be addressed on remand."  As such, pursuant to the Board's January 2011 remand, the following development was requested:

1.  The RO/AMC should furnish the appellant and his representative a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for renal failure pursuant to 38 U.S.C.A. § 1151.

Review of the post-January 2011 evidentiary record shows that the AMC, later in January 2011, mailed the Veteran a VCAA notice letter.  The letter, however, did not include, as was specifically requested as part of the January 2011 remand, "an explanation as to the information or evidence needed to establish a claim for renal failure pursuant to 38 U.S.C.A. § 1151."  Stegall.

As such, the Board found in November 2011 that, on remand, the Veteran must be provided this ordered 38 U.S.C.A. § 1151 notification.  See page three of remand.  Review of a letter mailed to the Veteran from the AMC in November 2011 shows that this requested 38 U.S.C.A. § 1151 notice was not provided.  Stegall.  






The Board further observes that its November 2011 remand also ordered, as shown in indented paragraph #6 on page 10, that the Veteran should, in the event that the claim continued to be denied, be informed as part of a Supplemental Statement of the Case (SSOC) of "applicable laws and regulations."  An August 2012 SSOC provided the Veteran also is shown to have neglected to inform him of the pertinent language of 38 U.S.C.A. § 1151.  Stegall.  

The January and November 2011 remands also discussed the assertions made by the Veteran in the course of his appeal, including, as noted, those pertaining to his belief that his renal failure had been caused by his being prescribed Lithium by VA.  He added that he was first prescribed Lithium at the Boston VA Medical Center (VAMC) in approximately 1975 by Dr. H, to treat his bipolar disorder which at the time was referred to as a "chemical imbalance."  The Veteran, it was reported, had also informed VA that he was first prescribed this medication at the VA medical facility on Causeway Street.  See page four of transcript.  He also noted that he had been instructed to stop taking Lithium in 2003 because of his renal failure by a different VA physician, Dr. Z., at the VAMC.  As a result, and after observing that this development had not been fully and satisfactorily completed following its January 2011 remand, the Board in November 2011 ordered the following development to take place:  

1.  The RO/AMC should seek to obtain all records associated with VA treatment provided the Veteran at the Causeway Street facility and the VAMC in Boston from October 1970 to June 1991.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The RO/AMC should also document the claims file to reflect all the efforts undertaken to obtain these specifically cited VA treatment records, to include a formal finding of unavailability if necessary.

Following the November 2011 remand, VA outpatient medical records from the Boston VAMC, dated from April 1988 to July 1991, are shown to have been associated with the Veteran's claims folder.

The Board also notes that an August 2012 Formal Finding of Unavailability is of record, completed by the AMC, which states that treatment records for the period from January 1970 to April 1988 from the Boston VAMC were deemed to be not available.  However, the record continues to show that such proper documentation pertaining to the unavailability of records from the "Causeway Street facility" - as sought as part of the Board's November 2011 remand (see indented paragraph #1; pages one and two) - is not of record.  In other words, while the Board observed in November 2011 that such records from the VA Causeway Street facility, if showing that the Veteran had been in receipt of prescriptions for Lithium, would be "particularly probative to this matter," it is not yet clear as to whether or not such records are unavailable.  Therefore, in conjunction with this remand, another search for these Causeway Street VA medical records should be undertaken.  See 38 C.F.R. § 3.159(e).  

The Board also notes that correspondence received by the AMC via facsimile from the Veteran's representative in September 2012 shows that the Veteran was determined by the Social Security Administration (SSA) to be 100 percent disabled over six years ago "due to kidney failure."  Records, however, from the SSA have not been associated with the Veteran's claims folder.  VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.

Concerning the development requested as part of the Board's November 2011 remand, to forward the Veteran's claims folder to the VA examiner who completed the February 2011 VA genitourinary examination in order to secure an addendum report (see page seven of remand; indented paragraph #2), review of the record shows that the Veteran informed VA in November 2011 that he could "not go through" another VA examination.  He added that he was on dialysis three times a week and was very ill.  As a result of this communication from the Veteran, a "DBQ" (Disability Benefits Questionnaire) examination, as part of which an opinion was to be secured was cancelled.  This is shown to have occurred as a result of the Veteran having had withdrawn his claim.  Here, however, the Veteran did not withdraw his claim; he only informed VA that he would be unable to attend an examination.  The medical opinion sought as part of the Board's November 2011 remand should  have nonetheless been obtained.  It was not.  As such, pursuant to this remand, another attempt to obtain an addendum report from the VA nurse practitioner who examined the Veteran in February 2011 should be sought.  The Board also parenthetically observes that as of the date of this decision this nurse practitioner is shown to be presently employed by the VA Boston Health Care System.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must furnish the appellant and his representative a VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for renal failure pursuant to 38 U.S.C.A. § 1151.  




2.  The RO/AMC should AGAIN seek to obtain all records associated with VA treatment provided the Veteran at the Causeway Street facility from October 1970 to June 1991.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The RO/AMC should also document the claims file to reflect all the efforts undertaken to obtain these specifically cited VA treatment records, to include a formal finding of unavailability if necessary.

3.  The RO/AMC should contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  If the records are unavailable, the claims files must be properly documented as to the unavailability of these records.

4.  Thereafter, the RO/AMC should forward the claim folder to the VA examiner who completed the February 2011 VA genitourinary examination.  After reviewing the claim folder, to include the February 2011 examination report findings, by means of an addendum report, the nurse practitioner must address the following:




Offer an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the diagnosed chronic renal failure was due to an event or incident of the Veteran's service and/or whether it was due to exposure to Agent Orange.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion expressed should be included in the review.  The claims folder and this Remand must be made available to the VA nurse practitioner for review before the review.  Also, it is requested that the addendum opinion results be typed or otherwise recorded in a legible manner for review purposes.

5.  In the event that the nurse practitioner who conducted the February 2011 VA genitourinary examination report is unavailable, the RO/AMC should schedule the Veteran for a VA examination - if possible, due to the state of the Veteran's health as related by him to VA in November 2011 -- in order to determine the nature and likely etiology of his renal failure.  The medical opinion report must reflect review of pertinent material in the claims folder.

In the event that the previous examiner is unavailable, or if the Veteran is found to be unable to personally appear for a VA examination, a suitably qualified medical professional should review the Veteran's claims folder, to include all pertinent material contained therein, and supply answers to the posed medical questions included below.  

A.  The VA medical professional should provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has a current disability manifested by renal failure which is due to an event or incident of his service. 

B.  The VA medical professional should also provide an opinion as to whether it is at least as likely as not (50 percent or more likelihood) that the Veteran has a current disability manifested by renal failure which is due to exposure to Agent Orange. 

C.  In addition, the VA medical professional should provide an opinion as to whether it is at least as likely as not that Lithium supplied by VA beginning in the 1970's -- if shown to have occurred -- caused additional disability; and, if so, what the additional disability is and whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable.

NOTE:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In addition, the VA physician must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled if able to do so and to cooperate in the development of the claim.  

7.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall.

8.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


